40 F.3d 1249
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Nuno M. REI and Ronald C. Wilson, Appellants,v.Willy ROTH, Appellee.Willy ROTH, Appellant,v.Nuno M. REI and Ronald C. Wilson, Appellees.
Nos. 93-1564, 93-1576, 93-1581 and 93-1582.
United States Court of Appeals, Federal Circuit.
Sept. 30, 1994.

1
DISMISSED.


2
ORDER OF DISMISSAL OF APPEALS AND CROSS-APPEALS


3
On the unopposed motion of the appellants/cross-appellees to dismiss the subject appeals and cross-appeals, it is hereby


4
ORDERED, that the subject appeals and cross-appeals be dismissed this 30th day of September, 1994, with each party to pay its own costs and any fees due.